               Case 1:20-mj-00003-TCB Document 4 Filed 01/07/20 Page 1 of 1 PageID# 14
Criminal Case Cover Sheet                                                                                                        U.S« District Court
                                                        FILED: REDAaED


Place of Offense;                        Q Under Seal                                                  Judge Assigned:

City:                                    Superseding Indictment:                                       Criminal No.


County: Fairfax                          Same Defendant:                                                 New Defendant:


                                         Magistrate Judge Case No       1:20-MJ-3                      Arraignment Date:

                                         Search Warrant Case No,                                       R. 20/R.40From:

Defendant Information:


Defendant Name: Gurpreet Singh           Bajwa                    Alias(es):                           □ juvenile FBI No.

Address:               Oakton, Virginia

Employment:

Birth Date: xx/xx/xxxx            SSN:   xxx-xxx-xxxx        Sex:       Male           Race: Asian                Nationality:   USA


Place of Birth: USA                  Height:            Weight:                Hair: black   Eyes: brown          Scars/Tattoos:


□ Interpreter Language/Dialect: [English                                             Auto Description:

Location/Status:


Arrest Date:                               □ Already in Federal Custody as of:                                      in:



□ Already in State Custody                 □ On Pretrial Release                 ^ Not in Custody

□ Arrest Warrant Requested                 □ Fugitive                            □ Summons Requested

□ Arrest Warrant Pending                   □ Detention Sought                    □ Bond
Defense Counsel Information:


Name:                                                                 □ Court Appointed        Counsel Conflicts:   Mark Petrovich


Address:                                                              □ Retained                                    Amy Bradley

Phone:                                                                □ Public Defender                                   Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): AUSA Katherine E. Rumbaugh                                              Phone: (703) 299-3700              Bar No.

Complainant Aoencv - Address & Phone No. or Person & Title:


 FBI Special Agent James G. Moran, Jr.
U.S.C. Citations:       Code/Section                     Offense Charged                             Countfs)             Capital/Felonv/Misd./Pettv


  Setl:             2 1 use 841                  distribution of Adderall                                                  felony

  Set 2:


  Date:                                        AUSA Signature:                                                              may be continued on reverse
